DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-11 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an acquisition unit” in claim 1
“a stop management unit” in claims 1-6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 recite(s) a system and series of steps for manage parking reservations for a parking lot, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities or business relations. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘manage an accommodation area that accommodates a moving body’; ‘acquire stop reservation information regarding a reservation’; ‘set one of the plurality of accommodation positions as an accommodation position’; ‘sets an accommodation position included in the partial accommodation area corresponding to the scheduled stop time’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘an accommodation area management device’, ‘an acquisition unit’, ‘a terminal device’, ‘a stop management unit’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 5 and 6 further recite(s) the system and series of steps for manage parking reservations for a parking lot, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities or business relations. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims recite no additional elements that use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Thus, the claims are directed to an abstract idea.

Additionally, claim(s) 1, 5, and 6 recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1, 5, and 6 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ramanujam (U.S. Pre-Grant Pub. No. 20150346727).
In regards to claim 1, Ramanujam teaches:
An accommodation area management device configured to manage an accommodation area that accommodates a moving body and configured to stop the moving body at one of a plurality of accommodation positions provided in the accommodation area (Ramanujam: ¶13-17, ¶27-39, ¶49, ¶84 disclose an autonomous parking system and method configured to manage the parking of vehicles in a parking area), the device comprising:
an acquisition unit configured to acquire stop reservation information regarding a reservation for stopping the moving body in the accommodation area from a terminal device of a user of the moving body or the moving body (Ramanujam: ¶20, ¶25, ¶32, ¶41, ¶59-60 disclose the autonomous vehicle is configured to receive reservation information and schedule information from a user mobile device); and
a stop management unit configured to set one of the plurality of accommodation positions as an accommodation position for stopping the moving body according to the scheduled stop time of the moving body in the accommodation area based on the stop reservation information acquired by the acquisition unit (Ramanujam: ¶21, ¶42, ¶48-51, ¶64-66 discloses the autonomous vehicle is configured to select parking and pickup locations based on a user schedule),
wherein the accommodation area is divided into a plurality of partial accommodation areas, each having one or more accommodation positions (Ramanujam: ¶29, ¶33, ¶48 disclose that the parking area may consist of parking garages, parking lots, streets with parking spaces, etc.), and
the stop management unit sets an accommodation position included in the partial accommodation area corresponding to the scheduled stop time among the plurality of partial accommodation areas as an accommodation position for stopping the moving body (Ramanujam: ¶21, ¶42, ¶48-51, ¶64-66 disclose the autonomous vehicle is configured to select parking and pickup locations based on a user schedule).

In regards to claim 2, Ramanujam teaches the device of claim 1. Ramanujam further teaches wherein, when the scheduled stop time is changed, the stop management unit sets the accommodation position included in the partial accommodation area corresponding to the changed scheduled stop time as the accommodation position for stopping the moving body, and moves the moving body to the accommodation position (Ramanujam: ¶21-22, ¶34, ¶45, ¶65, ¶84 disclose that when the user’s schedule changes the vehicle may move to an area to accommodate the updated schedule).

In regards to claim 3, Ramanujam teaches the device of claim 2. Ramanujam further teaches wherein, when the moving body cannot be stopped at the accommodation position included in the partial accommodation area corresponding to the changed scheduled stop time, the stop management unit sets an original accommodation position where the moving body was stopped before moving to the accommodation position included in the partial accommodation area corresponding to the changed scheduled stop time or a temporary accommodation position other than the original accommodation position (Ramanujam: ¶21-22, ¶34, ¶45, ¶50, ¶65, ¶84 disclose that when the user schedule changes and the vehicle can no longer be stopped in the pickup area, the vehicle is moved back to the original parking spot until the user wishes to be picked up).

In regards to claim 5, Ramanujam teaches the device of claim 1. Ramanujam further teaches wherein a stop time width is allocated to each of the plurality of partial accommodation areas according to the length of the scheduled stop time, and the stop management unit changes the distribution position of the plurality of partial accommodation areas to which different stop time widths are allocated within the accommodation area (Ramanujam: ¶16, ¶29, ¶48, ¶51, ¶53 disclose that the parking rules may define operating hours and time limits for the plurality of parking areas and may restrict the length of time a vehicle may be parked).

In regards to claim 6, Ramanujam teaches the device of claim 1. Ramanujam further teaches wherein the stop management unit alternately arranges a first partial accommodation area to which a first stop time width is allocated and a second partial accommodation area to which a second stop time width longer than the first stop time width is allocated (Ramanujam: ¶16, ¶24, ¶29-30, ¶48, ¶51-53 disclose that the system may consider a plurality of parking locations based on the required parking criteria defined by the user’s schedule, such as the system may consider a parking area with a long maximum parking time and a parking area with a short maximum parking time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (U.S. Pre-Grant Pub. No. 20150346727), in view of Panigrahi (U.S. Pre-Grant Pub. No. 20210064059).
In regards to claim 4, Ramanujam teaches the device of claim 1. Although Ramanujam teaches of moving the vehicle after a predetermined amount of time, the reference does not explicitly state moving the vehicle to a maintenance spot.
However, Panigrahi teaches wherein, when the stop time in the accommodation area of the moving body to which maintenance is applied exceeds a predetermined time, the stop management unit moves the moving body to a predetermined maintenance spot (Panigrahi: ¶10, ¶24 disclose of a system for managing a fleet of vehicles, wherein when a vehicle has been idle for more than a threshold period of time, the vehicle may be autonomously navigated to a charging station (i.e., maintenance spot)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the maintenance procedures, as taught by Panigrahi, into the system and method of Ramanujam. One of ordinary skill in the art would have been motivated to make this modification in order to “optimize flow…and reduce down-time” (Panigrahi: ¶2).

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (U.S. Pre-Grant Pub. No. 20150346727), in view of Aben (U.S. Pre-Grant Pub. No. 20110178703).
In regards to claim 7, Ramanujam teaches the device of claim 2. Although Ramanujam teaches of sending and receiving information from a user device, the reference does not explicitly state notifying a user device when the remaining time is less than a predetermined time.
However, Aben teaches wherein, when the remaining time until the scheduled exit date and time of the moving body in the accommodation area based on the stop reservation information is less than a predetermined time, the terminal device is notified to prompt the moving body to exit the accommodation area or to change the scheduled stop time (Aben: ¶27, ¶42-45, ¶96-98, ¶105, ¶125-128 disclose that when a user’s parking time is below a threshold, sending an alert to the user device to prompt them to return to move their vehicle or to change their scheduled exit time).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification prompt, as taught by Aben, into the system and method of Ramanujam. One of ordinary skill in the art would have been motivated to make this modification in order to “enable the user to return to the vehicle before the expiry of the parking period” (Aben: ¶103).

In regards to claim 8, Ramanujam and Aben teach the device of claim 7. Aben further teaches wherein, when the scheduled stop time of the moving body is changed, the terminal device is notified again that the scheduled stop time has been changed (Aben: ¶27, ¶42-45, ¶96-98, ¶105, ¶125-128 disclose informing the user device that the parking time has been extended).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification prompt, as taught by Aben, into the system and method of Ramanujam. One of ordinary skill in the art would have been motivated to make this modification in order to “enable the user to return to the vehicle before the expiry of the parking period” (Aben: ¶103).

In regards to claim 9, Ramanujam and Aben teach the device of claim 7. Ramanujam further teaches wherein, when there is no application for the moving body to exit the accommodation area within a predetermined time after the notification prompting the moving body to exit the accommodation area, or when the user does not request to change the scheduled stop time within a predetermined time after the notification prompting the change of the scheduled stop time, the moving body is moved to a predetermined position (Ramanujam: ¶21-22, ¶34, ¶45, ¶50, ¶65, ¶84 disclose when, after a predetermined amount of time, the user does not arrive to enter the vehicle, after the user device was informed that the vehicle is at the pickup location, the vehicle may be moved back to the parking area to await a pickup request).

In regards to claim 10, Ramanujam and Aben teach the device of claim 7. Ramanujam further teaches wherein, when there is no application for the moving body to exit the accommodation area within a predetermined time after the notification prompting the moving body to exit the accommodation area, or when the user does not request to change the scheduled stop time within a predetermined time after the notification prompting the change of the scheduled stop time, the scheduled stop time is changed (Ramanujam: ¶21-22, ¶34, ¶45, ¶50, ¶65, ¶84 disclose when, after a predetermined amount of time, the user does not arrive to enter the vehicle, after the user device was informed that the vehicle is at the pickup location, the vehicle may be moved back to the parking area to await a pickup request and the user may change the change the schedule of when to return to the pickup location).

In regards to claim 11, Ramanujam and Aben teach the device of claim 9. Ramanujam further teaches wherein, when a predetermined time elapses after moving the moving body to the predetermined position, the moving body is moved back to the accommodation area and the scheduled stop time is changed (Ramanujam: ¶21-22, ¶34, ¶45, ¶50, ¶65, ¶84 disclose when, after a predetermined amount of time, the user does not arrive to enter the vehicle, after the user device was informed that the vehicle is at the pickup location, the vehicle may be moved back to the parking area to await a pickup request and the user may change the change the schedule of when to return to the pickup location).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628